MEMORANDUM**
Jose Santos Orozco Orozco, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order adopting and affirming an immigration judge’s (“IJ”) decision denying Orozco Orozco’s request for a continuance and ordering him removed. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the decision to deny a continuance, Nakamoto v. Ashcroft, 363 F.3d 874, 883 n. 6 (9th Cir.2004), and we deny the petition for review.
Orozco Orozco contends the IJ should have given him more time to file a cancellation of removal application because the actions of an immigration consultant caused him to miss the deadline. To the extent Orozco Orozco challenges the IJ’s exercise of discretion, we find no abuse because Orozco Orozco had previously been given a six month continuance to prepare his application. See Gonzalez v. INS, 82 F.3d 903, 908 (9th Cir.1996) (the denial of a continuance “will not be overturned except on a showing of clear abuse”). To the extent Orozco Orozco challenges the conduct of his immigration consultant, the BIA properly concluded that he failed to comply with the procedural requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988). Moreover, the record does not show an obvious case of ineffective assistance of counsel that would excuse Lozada compliance. See Castillo-Perez v. INS, 212 F.3d 518, 525-26 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.